Exhibit 10.6 CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE In consideration of the covenants undertaken and releases contained in this CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter referred to as “Agreement”), Lisa Klinger (“Employee”) on the one hand, and Vince Holding Corp. (the “Company”) on the other side, agree as follows: Employee and Company agree that the following facts are true: 1) Employee was hired by Kellwood Company on or about December 10, 2012; 2) Employee and Kellwood Company entered into an Employment Letter dated November 2, 2012, which agreement was assigned to and assumed by the Company on November 27, 2013 (the “Employment Letter”), and the Employee was granted stock options pursuant to a Stock Option Agreement with Kellwood Company dated December 10, 2012 that was subsequently assigned to and assumed by the Company (as amended, the “Stock Option Agreement”); 3) Employee was employed by Company on an “at-will” basis; 4) Employee’s employment with Company ended effective June 25, 2015; 5) Company wishes to provide severance compensation to Employee consistent with the terms of the Employment Letter; 6) Employee and the Company each believe that they have dealt fairly and legally with each other, and neither has any intent to pursue any claims against the other. However, in exchange for the severance compensation under this Agreement, Employee and the Company desire to settle fully and settle finally all actual and/or potential claims between them concerning the above-referenced employment relationship including, but in no way limited to, any claims that might arise out of Employee’s employment and/or the termination thereof.
